                                                                         JS-6

1

2

3

4

5

6

7
                        UNITED STATES DISTRICT COURT
8
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
9

10
                               WESTERN DIVISION

11

12
     RUTH DAVIS, an individual,           Case No: CV18-3445 PA (JCx)
13

14              Plaintiff,
15        v.                              ORDER DISMISSING ACTION
16   SAKS & COMPANY LLC,
     a Delaware Limited Liability
17   Company; and DOES 1-10, inclusive,
18              Defendants.               Hon. Percy Anderson
                                          United States District Judge
19

20

21

22

23

24

25

26

27

28
1           This Court, having read and considered the “Stipulation of Dismissal”
2    entered into between Plaintiff Ruth Davis and Defendant Saks & Company LLC,
3    and finding good cause therefor, hereby orders that this action shall be dismissed in
4    its entirety, with prejudice.
5

6          IT IS SO ORDERED.
7

8

9
     Dated this 28th                           December 28,
                          day of the month of ____________________ 2018.

10

11

12

13
                 _________________________________________________

14
                         THE HONORABLE PERCY ANDERSON

15
                           UNITED STATES DISTRICT JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28
